 436 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  Little River Band of Ottawa Indians Tribal Gover
n-ment 
and
 Local 406, International Brotherhood 
of Teamsters. 
Case 07
ŒCAŒ051156
 September 
15, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA
,  AND 
SCHIFFER
 On March 18, 2013, the Board issued a Decision and 
Order in this proceeding, which is reported at
 359 NLRB 
641.  Thereafter, the Respondent filed a petition for r
e-view in the United States Court of App
eals for the Sixth 
Circuit, and the General Counsel filed a cross
-application 
for enforcement.  
 At the time of the Decision and Order, the composition 
of the Board included two persons whose appointments 
to the Board had been challenged as constitutionall
y in-firm.  On June 26, 2014, the United States Supreme 
Court issued its decision in 
NLRB v. Noel Canning,
 134 
S.Ct. 2550 (2014), holding that the challenged appoin
t-ments to the Board were not valid.  Thereafter, the court 
of appeals vacated the Board™s Dec
ision and Order, and 
remanded this case for further proceedings consistent 
with the Supreme Court™s decision. 
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.  
 In view of the decision of the Supre
me Court in 
NLRB 
v. Noel Canning,
 supra, we have considered 
de novo
 the 
stipulated record and the parties™ briefs.  We have also 

considered the now
-vacated Decision and Order, and we 
agree with the rationale set forth therein.  Accordingly, 
to 

the extent a
nd for the reasons stated in 
the Decision and 
Order reported at 
359 NLRB 
641, which is incorporated 
herein by reference,
 we assert jurisdiction over the R
e-spondent and find that the Respondent violated the 
Na-tional Labor Relations 
Act as alleged in the com
plaint
. CONCLUSIONS OF 
LAW
 1.  
The Respondent is an employer within the meaning 
of Section 2(2), (6), and (7) of the Act.
 2. 
 The Union is a labor organization within the mea
n-ing of Section 2(5) of the Act.
 3. 
 The Respondent has interfered with, restraine
d, and 
coerced employees of the Little River Casino Resort in 
the exercise of the rights guaranteed in Section 7 of the 
Act, in violation of Section 8(a)(1) of the Act, by pu
b-lishing and maintaining provisions of the F
air 
Emplo
y-ment 
Practices
 Code and rela
ted regulations that are e
x-pressly applicable to the Resort, Resort employees, and 
labor organizations that may represent those employees, 
and: 
 (a) Grant the Respondent exclusive authority to reg
u-late the terms and conditions under which collective ba
r-gai
ning may or may not occur, thereby preempting appl
i-cation of the Act and interfering with access to the 
Board™s processes.
 (b)
 Prohibit strikes and other protected concerted acti
v-ity and subject employees and labor organizations to 

fines, injunctions, and 
civil penalties for strike activity.
 (c) Require labor organizations to obtain a license to 
organize employees or conduct other business and su
b-ject them to fines, penalties, and injunctions if they fail to 

obtain a license. 
 (d) Place restrictions on the 
duty to bargain over ma
n-datory subjects, including 
ﬁmanagement decisions to 
hire, to layoff, to recall or to reorganize duties
,ﬂ; the d
u-ration of a collective
-bargaining agreement; drug and 
alcohol testing policies; and any subjects in conflict with 
tribal
 laws.
 (e) Limit or restrict access to the Board™s processes by 
requiring labor organizations to notify the Respondent of 

any alleged unfair labor practices and attempt to resolve 
such disputes through grievance and arbitration, and pr
e-cluding review of ar
bitration decisions and awards by the 
Board or courts; permitting contractual interest arbitr
a-tion, but precluding review of any allegedly unlawful 
award by the Board or the courts; providing that dec
i-sions by the Tribal Court over disputes involving the 
duty to bargain in good faith or alleged conflicts between 
a collective
-bargaining agreement and tribal laws shall be 
final and not subject to appeal; and discouraging labor 

organizations and employees from invoking procedures 
or remedies outside of the Fai
r Employment Practices 
Code.
 (f) Limit the period of time that employees may file a 
deauthorization petition to the first 3 months of a colle
c-tive
-bargaining agreement, thereby interfering with e
m-ployees™ right under Section 9(e) of the Act to file such a 
petition during the entire term of a collective
-bargaining 
agreement.
 4. 
 The unfair labor practices set out in paragraph 3 a
f-fect commerce within the meaning of Section 2(6) and 
(7) of the Act.
 REMEDY
 Having found that the Respondent has engaged in ce
r-tain unfair labor practices, we shall order it to cease and 
desist and to take certain affirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has maintained in its Fair E
m-ployment Practices
 Code a
nd regulations certain prov
i-sions that violate Section 8(a)(1) of the Act, we shall 
order the Respondent to refrain from applying the unla
w-ful provisions of its F
air 
Employment 
Practices
 Code and 
361 NLRB No. 45
   LITTLE RIVER BAND OF 
OTTAWA 
INDIANS TRIBAL GOVERN
MENT
 437 regulations to the Little River Casino Resort, employees 
of 
the Resort, or any labor organization that may repr
e-sent those employees.  We shall also require the R
e-spondent to notify all current and future employees of the 

Resort that the unlawful provisions of the 
Fair 
Emplo
y-ment 
Practices
 Code and regulations do n
ot apply to the 
Resort, its employees, or any labor organization that may 

represent those employees.  We shall leave the manner in 

which the Respondent complies with these notice r
e-quirements to the Respondent™s reasonable discretion, 

subject to approval i
n compliance proceedings.  The R
e-spondent may, if it chooses, effect the required notice to 
employees by leaving the attached notice marked ﬁA
p-pendixﬂ posted in conspicuous places, including all pla
c-es where notices to Resort employees are customarily 
post
ed, and, if applicable, in electronic form, after the 
required 60
-day posting period has expired.  Alternativ
e-ly, the Respondent may obviate the need for such conti
n-uing notice by taking such legislative and regulatory a
c-tion as is necessary to rescind the
 application of the u
n-lawful provisions of t
he 
Fair 
Employment 
Practices
 Code 
and regulations to the Resort.
 ORDER
 The National Labor Relations Board orders that the 
Respondent, Little River Band of Ottawa Indians Tribal 
Government, Manistee, Michigan, its
 officers, agents, 
successors, and assigns, shall
 1.  Cease and desist from
 (a)
 Applying to the Little River Casino Resort, e
m-ployees of the Resort, or any labor organization that may 

represent those employees, provisions of its Fair E
m-ployment Practices C
ode and regulations that: (i) grant 
the Respondent exclusive authority to regulate the terms 

and conditions under which collective bargaining may or 
may not occur; (ii) prohibit employees from engaging in 

strikes or other protected concerted activity and s
ubject 
employees and labor organizations to fines, injunctions, 

and civil penalties for striking; (iii) require labor organ
i-zations seeking to represent employees of the Resort to 

obtain a license and subject labor organizations to fines, 
injunctions, and 
civil penalties for failing to obtain a l
i-cense; (iv) place restrictions on the Respondent™s duty to 

bargain over mandatory subjects; (v) interfere with, r
e-strict, or discourage employees from filing charges with 
the National Labor Relations Board; (vi) di
scourage l
a-bor organizations and employees from invoking proc
e-dures or remedies outside of the Fair Employment Pra
c-tices Code; or (vii) limit the period of time during which 
employees may file a deauthorization petition. 
 (b)
 In any like or related manner 
interfering with, r
e-straining, or coercing employees in the exercise of the 

rights guaranteed them by Section 7 of the Act.
 2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a)
 Notify all current and future employee
s of the R
e-sort that it will not apply to the Resort, the employees of 

the Resort, or any labor organization that may represent 

those employees, provisions of its Fair Employment 
Practices Code and regulations that: (i) grant the R
e-spondent exclusive autho
rity to regulate the terms and 
conditions under which collective bargaining may or 
may not occur; (ii) prohibit employees from engaging in 
strikes or other protected concerted activity and subject 

employees and labor organizations to fines, injunctions, 
and civil penalties for striking; (iii) require labor organ
i-zations seeking to represent employees of the Resort to 
obtain a license and subject labor organizations to fines, 
injunctions, and civil penalties for failing to obtain a l
i-cense; (iv) place restri
ctions on the Respondent™s duty to 
bargain over mandatory subjects; (v) interfere with, r
e-strict, or discourage employees from filing charges with 

the National Labor Relations Board; (vi) discourage l
a-bor organizations and employees from invoking proc
e-dure
s or remedies outside of the Fair Employment Pra
c-tices Code; or (vii) limit the period of time during which 

employees may file a deauthorization petition.  Altern
a-tively, the Respondent may rescind the application of the 
unlawful provisions of the Fair Emp
loyment Practices 
Code and regulations to the Resort.
 (b)
 Within 14 days after service by the Region, post at 
its Manistee, Michigan facility, copies of the attached 
notice marked ﬁAppendix.ﬂ
1  Copies of the notice, on 
forms provided by the Regional Direct
or for Region 7, 
after being signed by the Respondent™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places 
including all places where notices to employees of the 
Little River Casino Res
ort are customarily posted.  In 
addition to physical posting of paper notices, notices 

shall be distributed electronically, such as by email, pos
t-ing on an intranet or an internet site, and/or other ele
c-tronic means, if the Respondent customarily commun
i-cates with its employees by such means.  Reasonable 

steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other 
material.  In the event that, during the pendency of these 
proceedings, the Respondent has
 gone out of business or 
closed the facility involved in these proceedings, the R
e-spondent shall duplicate and mail, at its own expense, a 
1  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading 
ﬁPosted and Mailed by Order 
of the National Labor Relations Board
ﬂ shall read 
ﬁPosted and Mailed 
Pursuant to a Judgment of the United States Court of Appeals Enfor
c-ing an Order of the National Labor Relations Board.
ﬂ                                                             438 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 copy of the notice to all current employees and former 
employees employed by the Respondent at any time 

since Septemb
er 28, 2008. 
 (c)
 Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the Respondent has taken to 

comply.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 

violated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES 
YOU THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 apply to the L
ittle River Casino Resort, e
m-ployees of the Resort, or any labor organization that may repr
e-sent those employees,
 provisions of our Fair Employment Pra
c-tices Code and regulations that: 
(i) grant us the exclusive a
u-thority to regulate the terms and conditio
ns under which colle
c-tive bargaining may or may not occur;
 (ii) prohibit employees 
and labor organizations from engaging in strikes or other pr
o-tected concerted activity and subject employees and labor o
r-ganizations to fines, injunctions, and civil penalti
es for striking; 
(iii) require labor organizations seeking to represent employees 
of the Resort to obtain a license and subject them to fines, i
n-junctions, and civil penalties for failing to obtain a license
; (iv) 
place restrictions on our duty to bargain 
in good faith over 
terms and conditions of employment; (v) interfere with, restrict, 
or discourage employees from filing charges with the National 
Labor Relations Board; (vi) discourage labor organizations and 
employees from invoking procedures or remedies
 outside of the 
Fair Employment Practices Code; or (vii) limit the period of 
time during which employees may file a deauthorization pet
i-tion.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 WE WILL 
notify all current and future employees 
of the 
Little River Casino Resort that the unlawful provisions of 
our Fair Employment Practices Code and regulations set 

forth above do not apply to them or any labor organiz
a-tion that seeks to re
present them 
or we will rescind the 
application of the unlawful provisions of the Fair E
m-ployment Practices Code and regulations to the Little 
River Casino Resort.
  LITTLE 
RIVER 
BAND OF 
OTTAWA 
INDIANS 
TRIBAL 
GOVERNMENT
  The Board™s decision can be found at 
www.nlrb.gov/case/07
-CA-051156
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secretary, National Labor Rela
tions 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, or 
by calling (202) 273
-1940.     